FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

KLAMATH SISKIYOU WILDLANDS            
CENTER; CASCADIA WILDLANDS
PROJECT; UMPQUA WATERSHEDS,                  No. 08-35463
              Plaintiffs-Appellees,
                v.                            D.C. No.
                                          1:05-CV-03094-CL
UNITED STATES  BUREAUOF LAND                  OPINION
MANAGEMENT,
             Defendant-Appellant.
                                      

       Appeal from the United States District Court
                for the District of Oregon
        Owen M. Panner, District Judge, Presiding

                   Argued and Submitted
              June 1, 2009—Portland, Oregon

                 Filed December 15, 2009

 Before: Diarmuid F. O’Scannlain, Ferdinand F. Fernandez,
          and Raymond C. Fisher, Circuit Judges.




                           16545
16548    KLAMATH SISKIYOU WILDLANDS CENTER v. BLM
                         COUNSEL

Robert Lundman, United States Department of Justice, Wash-
ington, D.C., argued the cause for appellant and submitted
briefs. Brian Perron, Office of the Solicitor, Department of the
Interior, Washington, D.C.; and Ronald J. Tenpas, Assistant
Attorney General, Beverly F. Li, and Andrews C. Mergen,
United States Department of Justice, Washington, D.C., were
also on the briefs.

Erin Madden, Cascadia Law P.C., Portland, Oregon, argued
the cause for appellees and filed a brief. Marianne Dugan,
Attorney, Eugene, Oregon, was also on the brief.


                          OPINION

O’SCANNLAIN, Circuit Judge:

  We must decide whether environmental organizations are
prevailing parties within the meaning of the Equal Access to
Justice Act when, before judgment, the Bureau of Land Man-
agement withdraws its challenged decision to conduct a tim-
ber sale.

                               I

   Plaintiffs Klamath Siskiyou Wildlands Center, Cascadia
Wildlands Project, and Umpqua Watersheds (“Klamath”)
sued the Bureau of Land Management of the United States
Department of the Interior (“BLM”), alleging that a planned
timber sale in the Willy Slide area of the Medford District,
among other decisions, violated the National Environmental
Protection Act (“NEPA”), 42 U.S.C. § 4321 et seq., and the
Forest Lands Policy and Management Act (“FLPMA”), 43
U.S.C. § 1701 et seq. Klamath sought “a preliminary injunc-
tion; a declaration that the challenged decision violated cer-
         KLAMATH SISKIYOU WILDLANDS CENTER v. BLM         16549
tain laws; a permanent injunction against the project until the
BLM complied with those laws; and an award of costs and
attorneys fees.”

   Klamath filed its complaint in October of 2005. The BLM’s
own guidelines barred proceeding with the Willy Slide timber
sale between October 15, 2005, and May 15, 2006, although
a BLM official could waive this restriction. While cross-
motions for summary judgment were pending before a magis-
trate judge, the parties stipulated that the BLM would stay
authorization of the sale until the magistrate judge made a rec-
ommendation on the cross-motions and any objections had
been resolved. The stay lasted only until May 15, 2006, at
which point Klamath would have the option of moving for a
preliminary injunction. The magistrate judge adopted this
stipulation in January of 2006.

   Meanwhile, in a different lawsuit, the same plaintiffs had
challenged, on similar grounds, two other timber sales that the
BLM had proposed. On November 6, 2006, we decided in
favor of Klamath in the appeal of that case. See Klamath Sis-
kiyou Wildlands Ctr. v. Boody, 468 F.3d 549 (9th Cir. 2006).
At the time, the cross-motions for summary judgment were
still pending in this case before the magistrate judge. The day
after Boody came down, the magistrate judge filed Findings
and Recommendations (“F&R”). The magistrate judge con-
cluded that Boody was “directly on point” and that Klamath
was “entitled to summary judgment” on some of its claims.

   That same day (November 7, 2006), the BLM on its own
“vacated [its] earlier rulings and granted [Klamath’s] protest
of the Willy Slide timber sale.” In a letter to Klamath, the
BLM noted the objections to its previous decision, as well as
“recent case law pertaining to similar activities and NEPA
analysis.” The BLM stated that, in light of those two consider-
ations, it would wait to award the Willy Slide sale “until such
time that supplemental analysis and decision-making has been
completed as appropriate.” It is unclear whether the BLM did
16550     KLAMATH SISKIYOU WILDLANDS CENTER v. BLM
this before or after it found out about the magistrate judge’s
F&R.

   The BLM then moved to dismiss this case without preju-
dice for lack of jurisdiction on the ground that it was either
moot or unripe, objecting to the F&R on the same basis. The
district court granted the motion to dismiss on both grounds.
It concluded that the action was no longer ripe because Klam-
ath’s “claims [were] contingent upon future events; the BLM
may or may not proceed with [the Willy Slide timber sale].
. . . If the BLM decides to offer the timber for sale again,
[Klamath] will be able to challenge the sale and any under
lying [sic] environmental documents.” Alternatively, the
action was moot because the court “[could not] grant [Klam-
ath] any effective relief as the [Willy Slide timber sale] deci-
sion has been withdrawn and the [Annual Species Reviews1]
have been held invalid [in Boody].”

  Klamath then moved for attorney’s fees and costs under the
Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412.
Over the BLM’s objection, the district court granted the
motion. The BLM timely appeals.

                                   II

   In this country litigants ordinarily must pay their own attor-
ney’s fees, contrary to the rule that prevails in England. This
“American rule” can change, but usually only by private
agreement or statute. And indeed Congress has passed many
statutes to allow parties who sue the United States to recover
attorney’s fees in certain circumstances, but only if they were
“prevailing parties” in the lawsuit. See Buckhannon Bd. v. W.
Va. Dep’t of Health and Human Res., 532 U.S. 598, 600
(2001).
  1
    These were decisions of the agency on which the timber sales at issue
in this case and in Boody relied.
           KLAMATH SISKIYOU WILDLANDS CENTER v. BLM                   16551
   [1] One such statute is the Equal Access to Justice Act.2
The term “prevailing party,” in this as in other statutes, is a
term of art that courts must interpret consistently throughout
the United States Code. Id. at 603; Perez-Arellano v. Smith,
279 F.3d 791, 794 (9th Cir. 2002) (applying the Buckhannon
definition of “prevailing party” to the EAJA); see also Sole v.
Wyner, 127 S. Ct. 2188, 2194 (2007) (citing cases interpreting
“prevailing party” language in various federal statutes). It
means “a party in whose favor a judgment is rendered, regard-
less of the amount of damages awarded.” Citizens for Better
Forestry v. U.S. Forest Serv., No. 07-16077, slip op. at 6841,
6847 (9th Cir. June 9, 2009) (quoting Buckhannon, 532 U.S.
at 603 (quoting Black’s Law Dictionary 1145 (7th ed.
1999))).

   [2] This definition requires the party to have achieved “a
material alteration in the legal relationship of the parties” that
is “judicially sanctioned.” Buckhannon, 532 U.S. at 604-05
(internal quotation marks omitted); Carbonell v. INS, 429
F.3d 894, 898 (9th Cir. 2005) (internal quotation marks omit-
ted). The material alteration and the judicial sanction are two
separate requirements. See Carbonell, 429 F.3d at 899.

   [3] The material alteration in the legal relationship of the
parties must be relief that the would-be prevailing party
sought, for “[r]espect for ordinary language requires that a
plaintiff receive at least some relief on the merits of his claim
before he can be said to prevail.” Hewitt v. Helms, 482 U.S.
755, 760 (1987). The form in which the relief comes is less
important than that it be the relief the plaintiff sued to get.
Thus, an order remanding a case to an administrative agency
for further proceedings passes the Buckhannon test, where
such a remand is what the plaintiff or petitioner sought. Li v.
  2
     The statute reads, in relevant part: “a court shall award to a prevailing
party other than the United States fees and other expenses . . . incurred by
that party in any civil action . . . brought by or against the United States
. . . .” 28 U.S.C. § 2412(d)(1)(A).
16552     KLAMATH SISKIYOU WILDLANDS CENTER v. BLM
Keisler, 505 F.3d 913, 917-18 (9th Cir. 2007) (explaining that
the prevailing parties had sought either to reopen removal
proceedings or to obtain a remand for review of a specific
legal claim). Even a voluntary stipulation, adopted by the dis-
trict court, to stay deportation proceedings earns an immigrant
petitioning for review “prevailing party” status, so long as the
stay was the “primar[y] concern” of the case and secured the
petitioner “much of the relief he [had] sought.” Carbonell,
429 F.3d at 899-900.

   Whatever form it takes, the “material alteration” must con-
sist of actual relief, not merely a determination of legal merit.
“[A] favorable determination on a legal issue, even if it might
have put the handwriting on the wall, is not enough by itself.”
Better Forestry, No. 07-16077, slip op. at 6851. Poland v.
Chertoff, 494 F.3d 1174 (9th Cir. 2007), furnishes a vivid
example of this rule. We upheld a post-trial judgment in favor
of the plaintiff on one claim but reversed on another. Id. at
1179-86. The damages award was based on the claim with
respect to which we reversed the judgment, so we vacated the
award and remanded for the plaintiff to seek a remedy. Id. at
1186. We also vacated the district court’s award of attorney’s
fees because the plaintiff had not won “any relief on the mer-
its of his claim[ ],” even though he had “established his
claim” as a matter of law and “on remand [could] seek redress
for injuries suffered.” Id. at 1187. Thus, the court must for-
mally indicate that the plaintiff is entitled to some actual
relief —legal or equitable relief3—in order to establish a
material alteration. Id. A moral victory, in other words, is not
enough. See Hewitt, 482 U.S. at 761.

  Buckhannon also emphasized the necessity of a “judicial
imprimatur.” 532 U.S. at 605. The lodestar of this require-
ment is that “a plaintiff is [not] a ‘prevailing party’ if it [only]
achieves the desired result because the lawsuit brought about
  3
  Certainly, if the plaintiff sought a declaratory judgment, such a judg-
ment would also suffice.
         KLAMATH SISKIYOU WILDLANDS CENTER v. BLM          16553
a voluntary change in the defendant’s conduct.” Id. at 601
(rejecting the so-called “catalyst theory”). Thus, Buckhannon
concluded that the repeal of a statute the plaintiff had chal-
lenged does not make the plaintiff prevailing. Even though the
repeal “perhaps accomplish[ed] what the plaintiff sought to
achieve,” it merely represents the “defendant’s voluntary
change in conduct,” which lacks a judicial sanction or impri-
matur. Id. at 605. In short, the judicial sanction must be an
enforceable entitlement to relief. It must “allow[ ] one party
to require the other party to do something it otherwise would
not be required to do.” Jankey v. Poop Deck, 537 F.3d 1122,
1130 (9th Cir. 2008) (internal quotation marks omitted). To
receive what one sought is not enough to prevail: the court
must require one’s opponent to give it.

  [4] All together, this case law establishes that the sine qua
non of prevailing party status is an enforceable, judicially
sanctioned award of much of the relief the plaintiff sought.
See Better Forestry, No. 07-16077, slip op. at 6847 (“[A]
party must have a judgment or something similar formally
delivered in its favor to be considered ‘prevailing.’ ”); Carbo-
nell, 429 F.3d at 900.

                               III

   [5] Prevailing party status must always rest on a judicial
sanction—typically an order of some kind—that materially
alters the parties’ legal relationship. Therefore, the first ques-
tion we must ask is, “what is the judicial order or sanction?”
Here, the district court relied on three judicial acts to conclude
that Klamath had prevailed: (1) the stipulated order staying
the Willy Slide timber sale until May 15, 2006; (2) the magis-
trate judge’s F&R; and (3) the district court’s own dismissal
of the case for lack of subject-matter jurisdiction on the basis
of the BLM’s voluntary withdrawal of the sale. We take each
in turn.
16554    KLAMATH SISKIYOU WILDLANDS CENTER v. BLM
                               A

   The stipulated order is certainly judicially enforceable: it
barred the BLM from authorizing the Willy Slide timber sale
until May 15, 2006. Klamath relies on Carbonell for the prop-
osition that an enforceable stipulation can support prevailing
party status. But Carbonell grants no special status to stipula-
tions. What mattered there was that the stay saved an other-
wise imminently removable immigrant from deportation. This
was “much of the relief he sought.” 429 F.3d at 900. Without
the stay, the Immigration and Naturalization Service would
have deported the immigrant in the ordinary course of affairs.
Id. at 899.

   [6] By contrast, the stipulation here lacked both of these
characteristics. It was not the relief, not even the preliminary
injunction, for which Klamath sued. Judging by its complaint,
Klamath did not file suit because it was afraid the BLM
would exercise its discretion to proceed with the Willy Slide
timber sale, despite the seasonal restrictions, in January
instead of in May. Klamath sought a declaration that the sale
was illegal and an injunction against it ever happening with-
out the court’s permission. The stipulation was not even a
stand-in for a preliminary injunction, for Klamath reserved
the right to move for one on May 15, 2006.

   Furthermore, all the stipulation did here was to foreclose to
the BLM what seems to have been an exception to the ordi-
nary course, namely that agency’s discretion to waive the sea-
sonal restriction on a timber sale. It was not like a preliminary
injunction, which plaintiffs usually seek to prevent the defen-
dant from doing something it would almost certainly have
done otherwise. Although Klamath insists that there is no evi-
dence that the seasonal restrictions normally apply, it is logi-
cal to presume that they would. Cf. Gifford Pinchot Task
Force v. United States Fish & Wildlife Serv., 378 F.3d 1059,
1071 (9th Cir. 2004). Thus, Carbonell is inapposite because
the stipulation did not award Klamath “much of the relief [it]
           KLAMATH SISKIYOU WILDLANDS CENTER v. BLM                  16555
sought” by preventing an imminent agency action. 429 F.3d
at 900.

   [7] Although the stipulation altered the parties’ legal rela-
tionship by preventing the BLM from doing something it oth-
erwise was free to do, such alteration was not material in the
context of the relief Klamath sought in this lawsuit. We there-
fore conclude that the stipulation is not itself sufficient to con-
fer prevailing party status.

                                    B

   [8] The second judicial act the district court pointed to was
the magistrate judge’s F&R. A magistrate judge’s recommen-
dations on motions for summary judgment are just that: rec-
ommendations. They have no binding legal effect on the
parties until the district court adopts them. See CHARLES ALAN
WRIGHT ET AL., 12 FED. PRAC. & PROC. CIV. 2d § 3070.1
(2009) (“It is fundamental that [a magistrate judge’s] recom-
mendations do not become an order of the court until the dis-
trict judge takes some action.”).4 An Article III judge may
accept or reject them if the parties object, and he must review
de novo the portions of the recommendations to which the
parties object. See 28 U.S.C. § 636(b)(1)(C); Dawson v. Mar-
shall, 561 F.3d 930, 932-33 (9th Cir. 2009). Here, the BLM
objected. Regardless of what the BLM objected to, its objec-
tion means that the F&R had no legal effect until the district
court reviewed it. Thus, the F&R is not a court order that
Klamath can enforce by seeking contempt or any other judi-
cial remedy.
   4
     We note that there may be situations in which the decisions of the mag-
istrate judge are indeed enforceable on their own. Examples might include
the specific proceedings a magistrate judge is permitted to determine, see
28 U.S.C. § 636(a) and (b)(1)(A), or when the parties consent to the full
authority of the magistrate judge to order entry of judgment, see id.
§ 636(c). We do not address such situations in this opinion, for they are
not before us.
16556     KLAMATH SISKIYOU WILDLANDS CENTER v. BLM
                                   C

  Finally, we consider the district court’s dismissal order.

   [9] The case was dismissed for lack of jurisdiction on the
ground that Klamath’s claims had become either unripe or
moot. Both defects indicate the absence of a constitutional
claim or controversy because a court cannot grant any relief.
See Ohio Forestry Ass’n v. Sierra Club, 523 U.S. 726, 732-33
(1998) (noting that the ripeness requirement “protect[s] agen-
cies from judicial interference until an administrative decision
has been formalized and its effects felt in a concrete way by
the challenging parties” (internal quotation marks omitted));
Tur v. YouTube, Inc., 562 F.3d 1212, 1213 (9th Cir. 2009)
(per curiam) (“The basic question in determining mootness is
whether there is a present controversy as to which effective
relief can be granted.”) (internal quotation marks omitted). As
a matter of law and logic, the district court cannot have
awarded Klamath any relief if it dismissed the case because
it could not grant relief. And that is exactly what a dismissal
on mootness or ripeness grounds means.

   [10] Klamath argues that the district court’s dismissal order
was “premised on the court’s finding that the BLM was
required to undertake certain actions before issuing a new
timber sale.” Indeed, the court itself explained that its ruling
was based “upon the BLM’s commitment to undertake (or not
to take) certain specific actions.” Better Forestry, however,
forecloses any argument that this finding confers prevailing
party status on Klamath, because it was not accompanied by
any ruling that Klamath was entitled to relief. See 567 F.3d
at 1132-33. Thus, the district court’s order could not itself
provide enforceable relief against the BLM.5
  5
   To be sure, the district court’s finding may well have become the law
of the case, and the BLM may have been judicially estopped from pro-
ceeding with the sale without conducting further analyses, having advised
the district court it could not do so. See Hamilton v. State Farm Fire &
           KLAMATH SISKIYOU WILDLANDS CENTER v. BLM                  16557
   [11] The district court’s dismissal order judicially sanctions
no change in the parties’ relationship because it does not and
could not “allow[ ] one party to require the other party to do
something it otherwise would not be required to do.” Jankey,
537 F.3d at 1130 (internal quotation omitted). Therefore, it is
also insufficient to confer prevailing party status on Klamath.

                                    IV

   Undeterred, Klamath makes a novel argument. It reaches
outside the confines of this lawsuit and claims our own deci-
sion in Boody as the source of its prevailing party status in
this case.

   [12] Klamath’s theory is that Boody drove the BLM to flee
the field of battle because the agency knew it was “faced with
imminent defeat.” In Boody, we invalidated the same Annual
Species Review decisions that underlay the Willy Slide timber
sale. 468 F.3d at 563. We also held that two other timber sales
were unlawful because they relied on those decisions. Id.
Thus, one might suspect that, had BLM not beat its hasty
retreat, Klamath would soon have prevailed on the strength of
Boody.

   [13] Even if Klamath is right, however, that Boody assured
it of victory, that is not enough to establish prevailing party
status here. As we have recently reaffirmed, “a favorable
determination on a legal issue, even if it might have put the

Cas. Co., 270 F.3d 778, 782 (9th Cir. 2001) (“Judicial estoppel is an equi-
table doctrine that precludes a party from gaining an advantage by assert-
ing one position, and then later seeking an advantage by taking a clearly
inconsistent position.”). However, the district court’s finding would not be
judicially enforceable against the BLM unless Klamath initiated further
proceedings, whether a separate lawsuit or motion to set aside the judg-
ment of dismissal, and successfully invoked one of these legal doctrines
to establish its entitlement to “some form of judicially-sanctioned relief.”
Better Forestry, 567 F.3d at 1132.
16558    KLAMATH SISKIYOU WILDLANDS CENTER v. BLM
handwriting on the wall, is not enough by itself. A favorable
judicial statement of law . . . cannot substitute for a form of
judicial relief.” Better Forestry, No 07-16077, slip op. at 6851
(internal quotation marks omitted).

   The district court was under the impression that Justice
Scalia’s concurrence in Buckhannon (which Justice Thomas
joined) changed the analysis. The court believed that Justices
Scalia and Thomas, like the four dissenters who supported the
catalyst theory, endorsed the view that a plaintiff is prevailing
if “the very merit of [a plaintiff’s] claim led the defendant to
capitulate before judgment.” 532 U.S. at 616 (Scalia, J., con-
curring). Counting these six votes, the district court consid-
ered this view to be the law. Thus, it concluded that Klamath
prevailed because the BLM capitulated after a legal decision,
albeit in another case, revealed its legal position on the merits
to be doomed.

   We are unpersuaded that Justice Scalia’s concurrence
makes any difference. As a threshold matter, we note that the
vote-counting the district court performed was out of place.
There are certainly cases when there is no majority opinion
and the plurality takes a legal position more far-reaching than
the position of a concurring justice or justices. In such cases
the narrowest view that commands a majority of justices is the
law. See Marks v. United States, 430 U.S. 188, 193 (1977)
(“When a fragmented Court decides a case and no single
rationale explaining the result enjoys the assent of five Jus-
tices, the holding of the Court may be viewed as that position
taken by those Members who concurred in the judgments on
the narrowest grounds.” (internal quotation marks omitted)).
Buckhannon, however, is not such a case. Justice Scalia
explicitly wrote his concurrence to amplify, not limit, the
opinion of the Court, which was a majority, not a plurality,
opinion. See Buckhannon, 532 U.S. at 610 (“I join the opinion
of the Court in its entirety, and write to respond at greater
length to the contentions of the dissent.”).
           KLAMATH SISKIYOU WILDLANDS CENTER v. BLM                  16559
   Furthermore, when read in context Justice Scalia’s “very
merit” remark does not endorse the district court’s approach.
The difference “between the dissent’s outcome and the
Court’s,” according to Justice Scalia, is this: “If the former
sometimes rewards the plaintiff with a phony claim . . . , the
latter sometimes denies fees to the plaintiff with a solid case
whose adversary slinks away on the eve of judgment.” Id. at
618. This case seems squarely within the second category: the
BLM slinked away before the district court entered a judg-
ment.

   [14] Finally, it does not alter the equation that Klamath and
BLM were also the parties in Boody. Klamath argues that, if
the BLM were to reinstate the Willy Slide timber sale, then
Klamath could simply argue for collateral estoppel on the
basis of Boody against the BLM and secure relief with little
effort. Maybe, but it does not matter. Collateral estoppel
would be available to Klamath even if it had never initiated
this action. Its availability here is purely a function of the
Boody litigation (for which Klamath did receive fees), and
betokens no material alteration in the legal relationship of the
parties vis-à-vis the Willy Slide timber sale. Collateral estop-
pel is not a form of relief; it is the consequence in one case
of relief ordered in a prior case.6

   In summary, we conclude that Klamath is not a prevailing
party in this case because neither the stipulated order, the
magistrate judge’s F&R, nor the binding ruling in Boody, a
separate case, amounts to a “material alteration of the legal
relationship of the parties” that is “judicially sanctioned,” as
   6
     Our judicial system operates through discrete legal cases. Parties must
sue for particular relief, not to generate a good legal opinion they can cite
in another case. To secure a decision for its preclusive effect is not the
kind of relief that makes a cognizable controversy. Cf. Tur, 562 F.3d at
1213-14 (holding that a litigant cannot save an appeal from being moot
“on the grounds that resolving it might have a collateral estoppel or res
judicata effect on pending litigation in another jurisdiction”).
16560    KLAMATH SISKIYOU WILDLANDS CENTER v. BLM
required in Buckhannon. 532 U.S. at 604-05 (internal quota-
tion marks omitted).

                               V

   [15] For the foregoing reasons, the district court’s grant of
attorney’s fees and costs to Klamath is REVERSED and
VACATED. The case is REMANDED for further proceed-
ings consistent with this opinion.